DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114

2.  	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
03/22/2021 has been entered.
Claim Status 
Claim 1-11 are pending.
Claim 6 is canceled.
Claim 7 is withdrawn.

Response to Argument 
Applicant's arguments filed on 03/22/2021 have been fully considered.
With regards to remarks related to Section II 35 USC 112- amended claims overcome the interpretation under 35 USC 112(f).
With regards to the arguments pertaining to the rejections under Section III -35 USC 103 the arguments are not persuasive. The examiner respectfully disagree with the argument for following reasons:
 manner in which the noise signal is generated, the frequency distribution of the noise signal, gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit. According to the present invention, the operating parameters of the noise generator can be adapted more precisely based on the analyzed variables, and the following is variable via the configuration unit: the manner in which the noise signal is generated, the frequency distribution of the noise signal, filter parameters for the noise signal, gain factors, and/or the noise output power of the noise generator. The configuration unit is designed to take into account both the properties of the temperature signal and the properties of the interference signal component when the operating parameters of the noise generator are chosen and/or set.”
The amended claim is placed in alternative or conjunctive manner (and /or). Examiner has selected alternative manner and examined with “frequency distribution” as variable parameter. Though the phrase “each of which is” used in the amended claim still it means any one parameters out of three.
Same selection is applicable for other independent claims -2, 8, and 9.
Thus the rejection based on 35 USC 103 is maintained.

Examiner’s Note
Claims 2, 3, 9, and 10 uses the term “interference signal”. In specification page 3, line 18-24, the term “interference signal” is explained as Q data in an IQ method (quadrature method). For the purpose of examination the interference signal is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Zettler et al. (US 20170023630 A1), (hereinafter Zettler) in view of   Yuki et al. (US 5093751) (hereinafter Yuki)
Regarding claim 1 Zettler teaches 
an apparatus for processing a sensor signal of a sensor component (Para[0001]) , the sensor signal encompassing at least one useful signal component (Para[0036], line 11-14, the signal s comprises a wanted signal “p” (i.e. useful signal component ) which represent a physical quantity measured by sensor device),Fig 1), the apparatus comprising: 
a selection circuit (Para[0042], line 1-3, “evaluation circuit or component”, Fig 2 , 21), for the useful signal component; 
a temperature sensor; (Para[0063], line 1-3,Fig 6 , element 67)and 
a processing circuit configured to generate a noise signal that is mixed into the at least one useful signal component ( Para[0011] , a sensor device includes a sensor and at least one further component being configured to add noise (i.e. Noise generator) to the sensor signal (i.e. useful signal component))  ; 
wherein the processing circuit includes: a noise generator (Fig 7 , element 71) having variable operating parameters; (Para[0087], line 12-15, measuring noise for a plurality of sensor devices under different conditions (i.e. variable)of parameters (i.e. operating parameters) and 
an analyzer configured to analyze  the properties of a temperature signal of the temperature sensor; (Fig 5, element 52,As temperature sensor 67 showed in Fig 6 , similar analysis can be done on the temperature signal . Para[0063], line 1-5) and 
configuration unit for choosing and setting the operating parameters of the noise generator as a function of the properties of the temperature signal. (Para [0087], line 17-20, limits for noise analysis are adjusted based on the measured temperature .Para[0088], As in many application noise increases with temperature so upper 100 and lower limits 101 (i.e. operating parameters) are adjusted based on temperature. Thermal noise may be proportional to temperature (i.e. noise is a function of properties of temperature).
wherein the variable operating parameters (Para [0077], line 1-5, “Upper limit 82 and lower limit 83 represent threshold values for the noise, which may for example be determined by a calibration procedure, for example by measuring the noise of the sensor device under various operating conditions (i.e. variable operating parameter) and/or for a plurality of sensor devices of a specific type”.),
Zettler is silent with regards to wherein the variable operating parameters include the manner in which the noise signal is generated, the frequency distribution of the noise signal; gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit.
Yuki teaches wherein the variable operating parameters include the manner in which the noise signal is generated, the frequency distribution of the noise signal; gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit (Abstract, line 14-23, “The effective value detector detects effective value of the derived frequency component, in which the control signal generator (i.e. configuration means) sequentially changes the frequency converted by the variable frequency converter to sequentially change (i.e. are variable) the predetermined frequency component of the derived carry noise signal to thereby obtain equivalent effective values for respective frequency components in the frequency spectrum (i.e. frequency distribution) of the carry noise signal.”).
Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include wherein the manner in which the noise signal is generated, the frequency distribution of the noise signal, gain factors, and/or the noise output power of the noise generator are variable with the aid of the configuration means as taught by Yuki in view of Zettler for the purpose of controlling frequency of noise signal and adjust it accordingly. Therefore, this technique of adjusting and varying frequency of noise signal will help with selection of effective value and help to calculate noise value easily (Yuki, Abstract).
Regarding Claim 4, the combination of Zettler and Yuki teaches, the apparatus as recited in claim 1, 
Zettler further teaches further comprising: at least one analog-digital converter for the useful signal component; wherein mixing of the noise signal generated by the noise generator into the useful signal component occurs in the signal flow before or at the analog-digital converter (Para [0054], line 1-3, a sensor signal “s” comprising a noise component is digitized by an analog to digital converter 50 as showed in Fig. 5 (i.e. mixing of noise happened before the converter). Also, Para [0066], characteristics noise is added in analog block 63 and this is provided to the first analog to digital converter 64).
Regarding Claim 5, the combination of Zettler and Yuki teaches the apparatus as recited in claim 1, 
Zettler further teaches wherein the analyzer is configured to analyze  the signal amplitude (Para [0098], line 1-3,other kinds of noise analysis i.e. amplitude analysis may be performed ), frequency distribution ( Para[0098], line 10-14,noise distribution over given frequency range may be compared) , phase ( Para[0098], line 10-14,noise distribution over given frequency range may be compared), change over time in the signal amplitude, and/or the noise portion of the temperature signal and/or a noise portion of an interference signal component.
Regarding Claim 8, Zettler teaches a method for processing the sensor signal of a sensor component ( Para [0001]), the sensor signal including at least one useful signal component (Para[0036], line 11-14, the signal s comprises a wanted signal “p” (i.e. useful signal component ) which represent a physical quantity measured by sensor device),Fig 1), the method comprising: 
detecting a temperature signal (Para[0063], line 1-3,Fig 6 , element 67) in parallel with the sensor signal; 
analyzing the temperature signal; ( Fig 5, element 52,As temperature sensor 67 showed in Fig 6 , similar analysis can be done on the temperature signal )
generating a noise signal as a function of signal properties of the temperature signal; ( Para[0087], line 17-20, limits for noise analysis  are adjusted based on the measured temperature .Para[0088], As in many application noise increases with temperature so upper and lower limits (i.e. operating parameter) are adjusted based on temperature )and
mixing the noise signal into the useful signal component ( Para[0036], line 11-14, the signal s comprises a wanted signal “p” (i.e. useful signal component ) which represent a physical quantity measured by sensor device and a noise component n ),Fig 1).
wherein the variable operating parameters (Para [0077], line 1-5, “Upper limit 82 and lower limit 83 represent threshold values for the noise, which may for example be determined by a calibration procedure, for example by measuring the noise of the sensor device under various operating conditions (variable operating parameter) and/or for a plurality of sensor devices of a specific type”.),
Zettler is silent with regards to wherein the variable operating parameters include the manner in which the noise signal is generated, the frequency distribution of the noise signal; gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit.
Yuki teaches wherein the variable operating parameters include the manner in which the noise signal is generated, the frequency distribution of the noise signal; gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit (Abstract, line 14-23, “The effective value detector detects effective value of the derived frequency component, in which the control signal  the frequency converted by the variable frequency converter to sequentially change (i.e. are variable) the predetermined frequency component of the derived carry noise signal to thereby obtain equivalent effective values for respective frequency components in the frequency spectrum (i.e. frequency distribution) of the carry noise signal.”).
Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include wherein the manner in which the noise signal is generated, the frequency distribution of the noise signal, gain factors, and/or the noise output power of the noise generator are variable with the aid of the configuration means as taught by Yuki in view of Zettler for the purpose of controlling frequency of noise signal and adjust it accordingly. Therefore, this technique of adjusting and varying frequency of noise signal will help with selection of effective value and help to calculate noise value easily (Yuki, Abstract).

Claims 2,3,9 and 10-11  are rejected under 35 U.S.C. 103 as being unpatentable over  Zettler et al.( US 20170023630 A1) (hereinafter Zettler ) in view of   Kato ( US 6294952 B1 ) (hereinafter  Kato ) and further in view of   Yuki et al. ( US 5093751 ) (hereinafter  Yuki)

Regarding Claim 2 , Zettler teaches an apparatus for processing a sensor signal of a sensor component (Para[0001]), the sensor signal encompassing at least one useful signal component (Para[0036], line 11-14, the signal s comprises a wanted signal “p” , the apparatus comprising: 
a processing circuit configured  for generating a noise signal ( Para[0011] , a sensor device includes a sensor and at least one further component being configured to add noise (i.e. Noise generator) that is mixed into the at least one useful signal component;
wherein the variable operating parameters (Para [0077], line 1-5, “Upper limit 82 and lower limit 83 represent threshold values for the noise, which may for example be determined by a calibration procedure, for example by measuring the noise of the sensor device under various operating conditions (variable operating parameter) and/or for a plurality of sensor devices of a specific type”.),
However, Zettler is silent with regards to 
a selection circuit configured for separating the at least one useful signal component from the at least one interference signal component
wherein the processing circuit includes: 
a noise generator having variable operating parameters; and 
an analyzer configured for  analyzing the properties of the interference signal component; and 
configuration unit  for choosing and setting the operating parameters of the noise generator as a function of the properties of the interference signal component.
wherein the  variable operating parameters include the manner in which the noise signal is generated, the frequency distribution of the noise signal, gain factors, and/or the noise output power of the noise generator each of which is  variable with the aid of the configuration unit
Kato teaches a selection circuit (COL4, line 26, “a quadrature subtraction unit” ) having means for separating (COL4, line 26-32,subtracting the converted user signal (i.e. useful component) from quadrature converted signal (i.e. interference signal) ) the at least one useful signal component from the at least one interference signal component (COL3, line 7-13,”a quadrature signal “i.e. interference)
wherein the processing circuit includes: 
a noise generator (COL14, line 59, “Q-side quadrature conversion section 200” )  having variable operating parameters; 
an analyzer configured for  analyzing the properties of the interference signal component; (COL13 ,line 64-67 and COL14,line 1-53 , these portions explain how I-side is adjusting its parameter for example amplitude level using attenuator 53 .Similar adjustment can be done for Q-side i.e. interference  side signal); and 
configuration unit for choosing and setting the operating parameters of the noise generator as a function of the properties of the interference signal component. (COL10, line 21-30, pseudo noise is mixed and converted to a quadrature converted signal whose properties are set up based on the quadratic signal(i.e. interference signal)).


The combination of Zettler and Kato is silent wherein the variable operating parameters include the manner in which the noise signal is generated, the frequency distribution of the noise signal; gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit.

Yuki teaches wherein the variable operating parameters include the manner in which the noise signal is generated, the frequency distribution of the noise signal; gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit  (Abstract, line 14-23, “The effective value detector detects effective value of the derived frequency component, in which the control signal generator(i.e. configuration means) sequentially changes the frequency converted by the variable frequency converter to sequentially change (i.e. are variable) the predetermined frequency component of the derived carry noise signal to thereby obtain equivalent effective values for respective frequency components in the frequency spectrum(i.e. frequency distribution) of the carry noise signal.” The claim is placed in alternative or conjunctive manner .Examiner has selected alternative manner and examined with the “frequency distribution” as variable parameter).
wherein the manner in which the noise signal is generated, the frequency distribution of the noise signal, gain factors, and/or the noise output power of the noise generator are variable with the aid of the configuration means as taught by Yuki in view of Zettler and Kato for the purpose of controlling frequency of noise signal and adjust it accordingly. Therefore, this technique of adjusting and varying frequency of noise signal will help with selection of effective value and help to calculate noise value easily (Yuki, Abstract).

Regarding Claim 3 the combination of Zettler and Yuki teaches the apparatus as recited in claim 1, 
Zettler further teaches wherein the configuration unit of the processing circuit are designed to take into account properties of the temperature signal (Zettler, Fig 5, element 52, as temperature sensor 67 showed in Fig 6, similar analysis can be done on the temperature signal)
However, Zettler is silent with regards to 
configuration unit of the processing circuit are designed to take into account properties of an interference signal component when choosing and/or setting the operating parameters of the noise generator.
Kato teaches  configuration means of the processing circuit are designed to take into account properties of an interference signal component when choosing and/or setting the operating parameters of the noise generator (COL10, line 21-30, pseudo noise is mixed and converted to a quadrature converted signal whose properties are set up based on the quadratic signal (i.e. interference signal)).


Regarding Claim 9, Zettler teaches a method  for processing a sensor signal of a sensor component (Para[0001])  , the sensor signal including at least one useful signal component ( Para[0036], line 11-14, the signal s comprises a wanted signal “p” (i.e. useful signal component ) which represent a physical quantity measured by sensor device),Fig 1), the method comprising: 
mixing the noise signal into the useful signal component. (Para [0011] a sensor device includes a sensor and at least one further component being configured to add noise).
wherein the variable operating parameters (Para [0077], line 1-5, “Upper limit 82 and lower limit 83 represent threshold values for the noise, which may for example be determined by a calibration procedure, for example by measuring the noise of the sensor device under various operating conditions (variable operating parameter) and/or for a plurality of sensor devices of a specific type”. ),
However, Zettler is silent with regards to 
separating the at least one useful signal component and the at least one interference signal component; 
analyzing the at least one interference signal component;
generating a noise signal as a function of the properties of the at least one interference signal component; and 
wherein the variable operating parameters include the manner in which the noise signal is generated, the frequency distribution of the noise signal; gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit
Kato teaches separating (COL4, line 26-32, subtracting the converted user signal (i.e. useful component) from quadrature converted signal (i.e. interference signal)) the at least one useful signal component and the at least one interference signal component
analyzing the at least one interference signal component;  (COL13 ,line 64-67 and COL14,line 1-53 , these portions explain how I-side is adjusting its parameter for example amplitude level using attenuator 53 .Similar adjustment can be done for Q-side i.e. interference  side signal  )
generating a noise signal as a function of the properties of the at least one interference signal component; (COL10, line 21-30, pseudo noise is mixed and converted to a quadrature converted signal whose properties are set up based on the quadratic signal (i.e. interference signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include use of interference signal (i.e. quadrature signal or IQ technique) as taught by Kato in view of Zettler for the purpose of noise reduction using an IQ method. Therefore, the useful signal component will be enhanced without stopping the signal receiving operation. (Kato, COL1, line 53-56).
The combination of Zettler and Kato is silent with regards to wherein the variable operating parameters include the manner in which the noise signal is generated, the frequency distribution of the noise signal; gain factors, and/or the noise output power of the noise generator each of which is variable with the aid of the configuration unit.
Yuki teaches wherein the manner in which the noise signal is generated, the frequency distribution of the noise signal, gain factors, and/or the noise output power of the noise generator are variable with the aid of the configuration means(Abstract, line 14-23, “The effective value detector detects effective value of the derived frequency component, in which the control signal generator (i.e. configuration means) sequentially changes the frequency converted by the variable frequency converter to sequentially change (i.e. are variable) the predetermined frequency component of the derived carry noise signal to thereby obtain equivalent effective values for respective frequency components in the frequency spectrum(i.e. frequency distribution) of the carry noise signal.” The claim is placed in alternative or conjunctive manner .Examiner has selected alternative manner and examined with the “frequency distribution” as variable parameter).
Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include wherein the manner in which the noise signal is generated, the frequency distribution of the noise signal, gain factors, and/or the noise output power of the noise generator are variable with the aid of the configuration means as taught by Yuki in view of Zettler and Kato for the purpose of controlling frequency of noise signal and adjust it accordingly. Therefore, this technique 
Regarding Claim 10 the combination of Zettler and Yuki teaches, the method as recited in claim 8, wherein the properties of the temperature signal are taken into account upon generation of the noise signal. (Fig 5, element 52, as temperature sensor 67 showed in Fig 6, similar analysis could be done on the temperature signal)
However, the combination is silent with regards to 
 properties of at least one interference signal component are taken into account upon generation of the noise signal.
Kato teaches properties of at least one interference signal component are taken into account upon generation of the noise signal  (COL10, line 21-30, pseudo noise is mixed and converted to a quadrature converted signal whose properties are set up based on the quadratic signal (i.e. interference signal)).
Therefore, it would have been obvious to one of ordinary skill in the art before   the effective filling date of the claimed invention to include use of interference signal (i.e. quadrature signal or IQ technique) and adjusting its properties as taught by Kato in view of Zettler and Yuki for the purpose of noise reduction using an IQ method. Therefore, the useful signal component will be enhanced without stopping the signal receiving operation. (Kato, COL1, line 53-56).
Regarding Claim 11, the combination of Zettler, Kato, and Yuki teaches the method as recited in claim 9, further comprising:
Zettler further teaches analog-digital converting at least one useful signal component analog-digital converted; wherein the noise signal is mixed into the useful signal component before the analog-digital conversion (Zettler, Para [0054], line 1-3, a sensor signal “s” comprising a noise component is digitized by an analog to digital converter 50 as showed in Fig. 5 (i.e. mixing of noise happened before the converter). Also, Para [0066], characteristics noise is added in analog block 63 and this is provided to the first analog to digital converter 64).

Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ikeda( US 6266422 B1)(COL9,line 20-23, “varying the filter coefficient of the first adaptive filter adaptively in accordance with a value of said extended signal to noise ratio power ratio and mean power of the reference noise signal.”).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862